United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4287
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Kirsten Meyer,                           *        [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: March 12, 1998

                                Filed: March 19, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Kirsten Meyer appeals the 9-month sentence imposed by the district court1 after
she pleaded guilty to conspiring to use counterfeit access card devices, in violation of
18 U.S.C. §§ 371 and 1029(a)(1). We affirm.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
      For reversal, Meyer first argues that the district court erred in assessing two
criminal history points pursuant to U.S. Sentencing Guidelines Manual § 4A1.1(d)
(1997) because she committed the instant offense while under a three-year sentence of
probation for a prior conviction of driving under the influence (DUI). Specifically,
Meyer contends that she received a three-month sentence for the DUI conviction and
thus was not serving the sentence when she committed the instant offense.

        We conclude that the district court did not err in assessing the two criminal
history points. At sentencing, the government introduced a certified copy of the
probation order showing the term was three years, and Meyer&s petition to enter a guilty
plea to the DUI charge, in which she acknowledged that she had been promised three
years probation. See United States v. Larson, 110 F.3d 620, 627 (8th Cir. 1997)
(district court&s interpretation of Guidelines is reviewed de novo and its factual findings
reviewed for clear error); United States v. Khang, 904 F.2d 1219, 1222 (8th Cir. 1990)
(government bears burden to establish facts justifying enhancement); cf. United States
v. Abanatha, 999 F.2d 1246, 1250-51 (8th Cir. 1993) (court did not clearly err in
enhancing criminal history because defendant was on probation when instant offense
was committed based on certified copy of conviction which showed defendant had been
placed on probation for 5 years introduced by government, even though defendant&s
mother testified defendant&s probation had been reduced to 3 years), cert. denied, 511
U.S. 1035 (1994).

       Meyer also argues that the district court erred in failing to depart further than it
did after granting the government&s downward-departure motion. We decline to review
this challenge, see United States v. McCarthy, 97 F.3d 1562, 1577 (8th Cir. 1996)
(extent of downward departure is unreviewable), cert. denied, 117 S. Ct. 1011 and 1284
(1997), and we note Meyer&s argument that she should have received the same sentence
as her co-defendant is not persuasive, see United States v. Womack, 985 F.2d 395, 400
(8th Cir.) (shorter sentence of co-defendant is not basis to invalidate sentence

                                           -2-
of defendant; claim that district court erred in failing to depart to degree it did in co-
defendant&s case is just another way of raising issue of extent of departure), cert. denied,
510 U.S. 902 (1993).

       The judgment is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-